DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANZAI et al (US 20090102758 A1) in view of JUNG et al (US 2016/0035284 A1) and LEE et al (US 2015/0187279 A1).
As to claim 1: Anzai discloses a display device (Figs. 1-15, “a display device 100”; Abstract), comprising: 
a pixel area in which an image is displayed (Figs. 1-15, “a pixel area 10b” in which an image is displayed; ¶0012); 
a peripheral area in which the image is not displayed, wherein the pixel area and the peripheral area are separated from each other by a first curved line (Fig. 2A-2B show a peripheral area in which the image is not displayed, wherein the pixel area and the peripheral area are separated from each other by a first curved line; ¶0013, 0068); 
a substrate comprising a corner portion comprising a second curved line (Figs. 2A-2B show “a substrate 10” comprising a corner portion comprising a second curved line; ¶0069); 
a plurality of pixels disposed in the pixel area on the substrate (Figs. 2A-2B, “a plurality of pixels 100a” disposed in the pixel area on the substrate; ¶0067-0069); 
a plurality of data lines that supply data signals to the pixels (Figs. 2A-2B, 11, “a plurality of data lines 6a” that supply data signals to the pixels; ¶0057); 
a plurality of first power supply lines (Fig. 11, “a plurality of first power supply lines 3e; ¶0116), 
wherein each of the plurality of data lines cross the first curved line that separates the pixel area from the peripheral area (Figs. 2A-2B, each of the plurality of data lines 6a crosses the first curved line that separates the pixel area from the peripheral area; ¶0069).
Anzai does not expressly disclose the plurality of first power supply lines disposed between the data lines in the corner portion, wherein each of the plurality of data lines and each of the plurality of first power supply lines in the corner portion alternatingly cross the first curved line that separates the pixel area from the peripheral area; wherein in the corner portion, the first power supply lines are branched off from the second power supply line.  However, Jung teaches a display device comprises a display area including a plurality of pixels; a peripheral area; a first curve line separate the display area and the peripheral area; a plurality of data lines; a plurality of first power supply lines disposed between the data lines in the corner portion, wherein each of the plurality of data lines and each of the plurality of first power supply lines in the corner portion cross the first curved line that separates the pixel area from the peripheral area; and a second power supply line; wherein in the corner portion, the first power supply lines are branched off from the second power supply line (Figs. 1-5, a display device comprises “a display area 120” including “a plurality of pixels P”, a peripheral area is an area outside of the display area; a first curve line separate the display area and the peripheral area; “a plurality of data lines DL”; “a plurality of first power supply lines PL” disposed between the data lines in the corner portion, wherein each of the plurality of data lines DL and each of the plurality of first power supply lines PL in the corner portion cross the first curved line that separates the pixel area from the peripheral area; and “a second power supply line 150”; wherein in the corner portion, the first power supply lines PL are branched off from the second power supply line 150; Abstract, ¶0030-0063). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Anzai to dispose the plurality of first power supply lines in parallel with the plurality of data lines, and implement a second power supply line, such that the plurality of first power supply lines disposed between the data lines in the corner portion, wherein each of the plurality of data lines and each of the plurality of first power supply lines in the corner portion cross the first curved line that separates the pixel area from the peripheral area; wherein in the corner portion, the first power supply lines are branched off from the second power supply line as taught by Jung. The motivation would have been in order to provide a display device that may minimize luminance deviation per area of a circular display portion (Jung: ¶0014).
Anzai and Jung do not expressly disclose each of the plurality of data lines and each of the plurality of first power supply lines in the corner portion alternatingly cross the first curved line that separates the pixel area from the peripheral area; the second power supply line covering the data lines in the corner portion. 
Lee teaches a display device comprises a display area including a plurality of pixels; a peripheral area; a first separate line for separating the display area and the peripheral area; a plurality of data lines; a plurality of first power supply lines; a second power supply line, wherein each of the plurality of data lines and each of the plurality of first power supply lines in the peripheral portion alternatingly cross the first separate line that separates the pixel area from the peripheral area; the second power supply line covering the data lines in the corner portion (Fig. 8, “a display device 200” comprises “a display area AA” including “a plurality of pixels P”; “a peripheral area N/A”; a first separate line for separating the display area and the peripheral area; :a plurality of data lines 141b”; “a plurality of first power supply lines 146b”; “a second power supply line 146a-146b”, wherein each of the plurality of data lines 141b and each of the plurality of first power supply lines 146b in the peripheral area alternatingly cross the separate line that separates the pixel area from the peripheral area; the second power supply line 146a-146b covering the data lines 141b in the peripheral portion; Abstract, ¶0139-0160, wherein a dash line surrounding the display area represents a first separate line). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Anzai and Jung to dispose the second power supply line between the display area and the data driver in the elliptical display device, wherein the plurality of first power supply lines branched off from the second power supply line, each of the plurality of data lines and each of the plurality of first power supply lines in the corner portion alternatingly cross the first curved line that separates the pixel area from the peripheral area; the second power supply line covering the data lines in the corner portion as taught by Lee. The motivation would have been in order to supply power signals provided from the data driving portion to the active area; and a plurality of signal lines formed in the lower end non-active area, and configured to supply driving signals provided from the data driving portion to the active area, wherein the plurality of power lines and the plurality of signal lines are formed in the bending area, on the same layer in parallel to each other (Lee: ¶0032).
As to claim 2: Anzai discloses a number of pixels of a first pixel row of the corner portion is different from a number of pixels of a second pixel row of the corner portion (Figs. 2A-2B show a number of pixels of a first pixel row of the corner portion is different from a number of pixels of a second pixel row of the corner portion).  
As to claim 3: Claim 3 is a dependent claim of claim 1. The prior art Jung and Lee further disclose claim limitation of the first power supply lines and the second power supply line supply a first voltage to the pixels (Jung: Figs. 1-5, the first power supply lines and the second power supply line supply a first voltage to the pixels; ¶0057; Lee: Fig. 8, the first power supply lines and the second power supply line supply “a first voltage VDD” to the pixels). In addition, the same motivation is used as the rejection of claim 3. 
As to claim 4: Claim 4 is a dependent claim of claim 1. The prior art Jung further discloses claim limitation of the second power supply line extends along the second curved line of the corner portion (Figs. 1-5, the second power supply line 150 extends along the second curved line of the corner portion). In addition, the same motivation is used as the rejection of claim 4.  
As to claim 5: Claim 5 is a dependent claim of claim 1. The prior arts Jung and Lee further discloses claim limitation of a width of the second power supply line is greater than a width of the first power supply line (Jung: Figs. 1-5 show a width of the second power supply line 150 is greater than a width of the first power supply line PL; Lee: Fig. 8 shows a width of the second power supply line 146a-146b” is greater than a width of the first power supply line 146b). In addition, the same motivation is used as the rejection of claim 5. 
As to claim 6: Anzai discloses the data lines comprise first data lines and second data lines disposed in the corner portion, and pixel data lines electrically connecting the first data lines and the second data lines to the pixels (Figs. 2A-2B show the data lines 6a comprise first data lines and second data lines disposed in the corner portion, and pixel data lines electrically connecting the first data lines and the second data lines to the pixels; ¶0053).  
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior arts, Anzai, Jung and Lee further disclose claim limitation of the first power supply lines are disposed between the first data lines and the second data lines in the corner portion (Anzai: Figs. 2A-2B, the elliptical display area includes the corner portion; Jung: Figs. 1-5, the first power supply lines PL are disposed between the first data lines DL and the second data lines DL in the corner portion; ¶0068; Lee: Figs. 8, the first power supply lines 146b are disposed between the first data lines 141b and the second data lines 141b in the display portion), and the second power supply line covers the first data lines and the second data lines in the corner portion (Anzai: Figs. 1-5, the elliptical display area includes the corner portion; ¶0068; Lee: Fig. 8, the second power supply line 146a-146b covers the first data lines 141b and the second data lines 141b in the peripheral  portion). In addition, the same motivation is used as the rejection of claim 7. 
As to claim 8: Anzai discloses the data lines are bent at one portion in the corner portion (Figs. 2A-2B shows the data lines 6a are bent at one portion in the corner portion; ¶0009, 0113).  
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior arts Lee further discloses claim limitation of the second power supply line covers the one portion where the data lines are bent (Fig. 8 shows the second power supply line 146a-146b covers the one portion where the data lines 141b are bent; ¶0073-0076, 0106-0156).  
As to claim 10: Anzai discloses a scan driver that supplies scan signals to the pixels; and scan lines electrically connecting the scan driver and the pixels (Figs. 2A-2B, “a scan driver 104a” that supplies scan signals to the pixels 100a; and scan lines 3a electrically connecting the scan driver and the pixels 100a; ¶0054-0069).  
As to claim 11: Anzai discloses the scan driver is disposed along the second curved line of the corner portion (Figs. 2A-2B show the scan driver is disposed along the second curved line of the corner portion). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANZAI et al (US 20090102758 A1) in view of JUNG et al (US 2016/0035284 A1) and LEE et al (US 2015/0187279 A1), hereinafter Anzais as applied to claim 10 above, and further in view of LI et al (US 2016/0291378 A1).
 As to claim 12: Anzais does not expressly disclose the scan lines are bent at one portion in the corner portion. However, Li teaches a display device comprises a plurality of scan lines are bent at one portion in a corner portion (Figs. 1-2, “a display device 10A” comprises “a plurality of scan lines 31” are bent at one portion in a corner portion; ¶0044-0048). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Anzais to have the scan lines are bent at one portion in the corner portion as taught by Li. The motivation would have been in order to have the gate lines and the data lines define the pixel regions as several lines, and two ends of the several lines of the pixel regions that are respectively near the corresponding arc structure of the first boundaries are in an arc shape (Li: ¶0010).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANZAI et al (US 20090102758 A1) in view of JUNG et al (US 2016/0035284 A1) and LEE et al (US 2015/0187279 A1), hereinafter Anzais as applied to claim 10 above, and further in view of KO et al (US 2012/0105344 A1).
 As to claim 13: Anzais does not expressly disclose the scan lines comprise first portions, second portions, and bridges connecting the first portions and the second portions. However, Ko teaches a display device comprises a plurality of scan lines, wherein each of the scan lines comprises first portion, second portions, and bridges connecting the first portions and the second portions (Figs. 1-8, a display device comprises a plurality of scan lines, wherein each of the scan lines comprises “first portion 232”, “second portions 114”, and “bridges 410” connecting the first portions and the second portions; Abstract, ¶0055, 0086). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Anzais to have the scan lines comprise first portions, second portions, and bridges connecting the first portions and the second portions as taught by Ko. The motivation would have been in order to simplify manufacturing processes and to reduce costs (Ko: ¶0012-0028).
As to claim 14: Claim 14 is a dependent claim of claim 13. The prior art Lee further discloses claim limitation of the second portions of the scan lines overlap the second power supply line (Fig. 8 shows the second portion of the scan lines 141a overlap the second power supply line 145a-145b; ¶0071).  
As to claim 15: Claim 15 is a dependent claim of claim 13. The prior arts Jung and Ko further disclose claim limitation of the second portions of the scan lines are bent at one portion in the corner portion (Jung: Fig. 7 shows the second portions of the scan lines are bent at one portion in the corner portion; Lee: Fig. 8 shows the second portions of the scan lines 141a are bent at one portion in the corner portion of the display area; Ko: Fig. 5 show the second portions of the scan lines 114 are bent at one portion in the corner portion of the display area; ¶0085-0086). In addition, the same motivation is used as the rejection of claim 15.

Response to Arguments
Applicant’s arguments on May 18, 2022 have been considered but are moot in view of the new ground of rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693